Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1, 2, 5-11 and 21 are Allowed over the prior arts of record.
Regarding independent claim 1, the claim now comprises the limitations of previous claims 3 and 4 (now canceled) with further added limitations. The Examiner agrees with applicants’ remarks filed 2/11/2022, especially in paragraph 2 of page 9, regarding the previously cited references not teaching all the limitations of the claims. Upon further search and/or consideration, the prior arts of record fails to teach these limitations in the context of the independent claims. As noted by the Applicant in the remarks and also agreed upon by the Examiner, Lee teaches in Fig. 2, a receiver 218 comprising detectors 222 that may be used to separate wavelengths for two polarization components (paragraph [0040], ring-resonator-based wavelength drop filters 224…in wavelength-selective filter 218 may be used to separate the wavelengths or wavelength channels… The outputs on a pair of output ports 220 from a pair of ring-resonator drop filters that are tuned to the (same) given one of the wavelengths may be optically coupled to two input ports of one of optical detectors 222) but Lee does not teach “the receiver optically coupled to the at least one inter-cluster receive routing element between the interchange section and the remote node”. Further details on reasons are outlined below.
3.	Prior art made of record fails to teach the limitations highlighted within the independent claim mentioned below: 
Regarding Claim 1:
A photonic interface system comprising: 
a node assigned to a first one or more inter-cluster wavelengths and comprising: a node assigned to a first one or more inter-cluster wavelengths and comprising: 
a photonic substrate; 
at least one intra-cluster transmission routing element configured to transmit an intra-cluster optical signal to one or more local nodes within a first cluster of nodes; 
at least one inter-cluster receive routing element configured to receive an inter-cluster optical signal from a remote node within a second cluster of nodes; 
an interchange section comprising a portion of the at least one intra-cluster transmission routing element, a portion of the at least one inter-cluster receive routing element, and a plurality of optical filters optically coupled to the portion of the at least one intra-cluster transmission routing element and the portion of the at least one inter-cluster receive routing element; and 
an inter-node receiver comprising a photodetector, the inter-node receiver optically coupled to the at least one inter-cluster receive routing element between the interchange section and the remote node, the inter-node receiver configured to filter the first one or more inter-cluster wavelengths assigned to the node to the photodetector, 
wherein the interchange section is configured to add any inter-cluster wavelengths that are not assigned to the node and within the inter-cluster optical signal to the intra-cluster optical signal traversing through the at least one intra-cluster transmission routing element.
  
  

Regarding Claim 1:  Prior arts OOI (US 2012/0082454) in view of Zheng (US 2012/0237155) in further view of Lee (US 2017/0223437) teaches the following limitations of claim 1: OOI (US 2012/0082454) in view of Zheng (US 2012/0237155) teaches a photonic interface system with a node assigned to a first one or more inter-cluster wavelengths and comprising a photonic substrate; at least one intra-cluster transmission routing element configured to transmit an intra-cluster optical signal to one or more local nodes within a first cluster of nodes; at least one inter-cluster receive routing element configured to receive an inter-cluster optical signal from a remote node within a second cluster of nodes; an interchange section comprising a portion of the at least one intra-cluster transmission routing element, a portion of the at least one inter-cluster receive routing element, and a plurality of optical filters optically coupled to the portion of the at least one intra-cluster transmission routing element and the portion of the at least one inter-cluster receive routing element, wherein the interchange section is configured to add any inter-cluster wavelengths that are not assigned to the node and within the inter-cluster optical signal to the intra-cluster optical signal traversing through the at least one intra-cluster transmission routing element and Lee (US 2017/0223437) teaches an inter-node receiver comprising a photodetector, the inter-node receiver configured to filter the first one or more inter-cluster wavelengths assigned to the node to the photodetector, as recited within claim 1 (the detailed rejection is stated within Non-Final Office Action dated 11/12/2021 for claim 1 and claims 3 and 4 (currently canceled)). Especially Lee (US 2017/0223437) teaches in Fig. 2, a receiver 218 comprising detectors 222 that may be used to separate wavelengths for two polarization components (paragraph [0040], ring-resonator-based wavelength drop filters 224…in wavelength-selective filter 218 may be used to separate the wavelengths or wavelength channels… The outputs on a pair of output ports 220 from a pair of ring-resonator drop filters that are tuned to the (same) given one of the wavelengths may be optically coupled to two input ports of one of optical detectors 222) but does not teach “the receiver optically coupled to the at least one inter-cluster receive routing element between the interchange section and the remote node”. 
Furthermore, as already detailed within claim 1 of Non-final Office Action dated 11/12/2021, OOI (US 2012/0082454) teaches an interchange section (Fig. 4, interchange section within 43a) comprising a portion of at least one intra-cluster transmission routing element (Fig. 4 shows intra-cluster transmission routing element comprising 44a) and at least one inter-cluster receive routing element configured to receive an inter-cluster optical signal from a remote node within a second cluster of nodes (Fig. 4 shows a receive routing element fiber coupled to interchange 43a and the remote node 21; Fig. 9, inter-cluster receive routing element input fiber from remote node 25 from second cluster of nodes 2), but teaches the placement of an “inter-node receiver” between a splitter 42a and the remote node 21 (Fig. 4, receiver Rx coupled to demultiplexer 45a) thereby filtering wavelengths that are transmitted towards the remote node 21 instead of the claimed limitations. Thus, OOI also fails to teach “the receiver optically coupled to the at least one inter-cluster receive routing element between the interchange section and the remote node” and further doesn’t teach “the inter-node receiver configured to filter the first one or more inter-cluster wavelengths assigned to the node to the photodetector”.

Thus, the combination of the references OOI in view of Zhang in further view of Lee fails to teach the limitations “the inter-node receiver optically coupled to the at least one inter-cluster receive routing element between the interchange section and the remote node”. 

4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637